EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Mr. Christopher Brooke Stabler 2021/11/19.
In communication with applicant’s representative the agreement for amendment of claims 1-2, 8 and 18 is reached.  The amendments are as follows:

Claims 1 is amended on line 12 by replacing the term “(closed cup, Pensky-Marten)” with the term “measured by closed cup, Pensky-Marten”.
Claims 2 is amended on line 11 by replacing the term “(closed cup, Pensky-Marten)” with the term “measured by closed cup, Pensky-Marten”.
Claims 8 and 18 are amended by replacing “BHT” with the term “butylated hydroxytoluene (BHT)”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, , AALTO teaches a method of making non-petroleum based C14-C15 isomerized (including straight chain hydrocarbon) paraffin oils, produced from biological raw materials, such as rapeseed oil, canola oil, colza oil, tall oil, sunflower oil, soybean oil, hemp oil, olive oil, linseed oil, mustard oil, palm oil, nd and 3rd paragraphs) that: “Even if the “Test Equipment 1 285°C-FBP” had a flash point of 145°C and kinematic viscosity 3.682 at 40°C as obtained that one time, the disclosure demonstrates that the approach used in Aalto for producing “Test Equipment 1 285-FBP” cannot repeatedly provide paraffinic base oils meeting both the specified flash point and the kinematic viscosity and the oxidation stability, as required for electrical insulating oils. In claims 1 and 2 the method contains the steps that achieve the recited flash point and viscosity values.” and “Further, the base oil obtained in claims 1 and 2 does not contain all the heaviest bottom product paraffins, because the collection of the cut is stopped when the required viscosity is reached. In Aalto, the fraction 285°C-FBP contains all heavy paraffins that are left in the bottom product, because the collection of this fraction is not stopped as is done in claim 1 and 2 when the required viscosity is reached.” is found persuasive since the Aalto does not teach the instantly claimed method with required specificity and clarity. As result the rejection is withdraw, which is the reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number
is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1767
2021/11/19

/LIAM J HEINCER/Primary Examiner, Art Unit 1767